Title: To James Madison from Sylvanus Bourne, 18 March 1808
From: Bourne, Sylvanus
To: Madison, James



Sir,
Consulate of the U States of America AmsterdamMarch 18 1808

It appears to every one extraordinary what can be the motives influencing this Govt. to hold on the embargo on Amn Vessels while such is not at present the case in France & indeed  in some degree to controvert the favorable disposition of this Govt. towards the U States of which I have indulged an opinion as before communicated.  I have made two applications on this subject indirectly but can obtain no satisfactory nor even any reply from Govt. and as it is not for me as the Agent of a foreign Country to insist on the exposition of the motives which may influence the Cabinet herein, I must look to time for its proper development.
Having already had the honor to address you fully by this Conveyance I must beg leave to refer you to Mr. Rittenhouse the Bearer hereof for particular information on the affairs of Europe.  The last of the enclosed Gazettes contains a State Document from Russia tantamount to a declaration of war against Sweden in full completion of the Continental Combination against England.  With great Respect I am Sir Yr. Obt. Servt.

S Bourne

